  Case 20-00154-ELG                Doc 75      Filed 07/14/21 Entered 07/14/21 13:45:24                        Desc Main
                                              Document      Page 1 of 6
 DEBTOR:              WALTER LEROY PEACOCK                                        CASE NUMBER:               20-00154 ELG


                                OFFICE OF THE UNITED STATES TRUSTEE
                  DISTRICT OF ALEXANDRIA/DISTRICT OF COLUMBIA DIVISIONS
                               MONTHLY OPERATING REPORT
                                       CHAPTER 11
                                   INDIVIDUAL DEBTORS

                                                       Form 3
                                   COVER SHEET AND QUESTIONNAIRE
                             For Period Ended:       5/31/2021


         THIS REPORT MUST BE FILED WITH THE COURT 15 DAYS AFTER THE END OF THE MONTH
 Debtor must attach each of the following reports / documents unless the U. S. Trustee has waived the requirement in writing.
  Report/Document     Previously
      Attached         Waived                       REQUIRED REPORTS/DOCUMENTS

         X                                     1 Cash Flow Statement (Page 2)

         X                                     2 Cash Reconciliation(s) and Narrative (Page 3)

         X                                     3 Cash Receipts Detail (Page 4)

         X                                     4 Cash Disbursements Detail (Page 5)

         X                                     5 Receipts and Disbursements Recap Case to Date (Page 6)

         X                                     6 Bank Statements for All Bank Accounts (remember to redact
                                                    all but last four digits of bank account number)

                             QUESTIONNAIRE                                                         Yes                          No
 Please answer the questions below for the month being reported:
  1. Did you deposit all receipts into your DIP account this month?                                                             X
  2. Are all insurance policies current and in effect?                                              X
  3. Have all taxes been timely filed and paid?                                                                                 X
  4. Did you pay all your bills on time this month?                                                                             X
  5. Are you current on U.S. Trustee quarterly fees payments?                                       X
  6. Did you borrow money from anyone this month?                                                                               X
  7. Did you paid any bills you owed before you filed for bankruptcy?                                                           X
  8. Do you have any bank accounts open other than the DIP account?                                 X


 I declare under penalty of perjury that this Monthly Operating Report, and any statements and
 attachments are true, accurate and correct to the best of my belief.
 Executed on:                       7/13/21          Signature (Debtor):
                                                     Print name:                              Walter Leroy Peacock

                                                     Signature (Co-Debtor, if one):
                                                     Print name:
                                                                                                                          Rev. 2012-06

2021-05 MOR_P_0531.xlsx                                                                                                         PAGE 1
       Case 20-00154-ELG              Doc 75       Filed 07/14/21 Entered 07/14/21 13:45:24                Desc Main
                                                  Document      Page 2 of 6
DEBTOR:          WALTER LEROY PEACOCK                                       CASE NUMBER:         20-00154 ELG


                 CASH FLOW STATEMENT - INDIVIDUAL DEBTOR(S)

                                                                                                  Month Reporting:
CASH FLOW SUMMARY (SEE NOTE A)                                                                        May-21
1. Beginning Cash Balance                                                                    $             4,717.44
2. Cash Receipts
       Business Income--Direct                                                                             9,000.00
       Business Income--Payment of Personal Expenses
       Misc. Income
       Deposit of Cash on Hand
       Other     Credits/Refunds                                                                           9,566.68

       Total Cash Receipts                                                                   $            18,566.68

3. Cash Disbursements
       Rent or home mortgage payment                                                         $
       Utilities and Telephone Expenses                                                                         776.58
       Household Expenses                                                                                       490.49
       Food / Groceries                                                                                    1,211.93
       Insurance payments                                                                                  1,023.75
       Installment payments (including auto)                                                                    497.75
       Transportation (not including car payments)                                                               60.63
       Legal / Professional Fees / U.S. Trustee Fees
       Dining/Food Eaten Outside the Home                                                                       456.16
       Rental property expenses / repairs                                                                  2,048.89
       Other     Educational Expenses and Bus. exp.                                                        1,307.28
       Other     Clothing/Laundry/Personal Care                                                            1,105.27
       Other     Entertainment Expenses                                                                         433.04
       Miscellaneous                                                                                      19,000.00

       Total Cash Disbursements                                                              $            28,411.77

4. Net Cash Flow for Month (Total Cash Receipts
       less Total Cash Disbursements)                                                                      -9,845.09
5. Ending Cash Balance                                                                       $             -5,127.65

    CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
Total Disbursements for the Month (from above)                                                            28,411.77
Less: Transfers between bank accounts                                                                                0
Add: Any amounts paid on behalf of the debtor by others
Disbursements for U.S. Trustee Fee Calculation                                                            28,411.77
(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.                Rev. 2012-06

(1) Current month beginning cash balance should equal the previous month's ending balance.                  PAGE 2
   Case 20-00154-ELG                 Doc 75         Filed 07/14/21 Entered 07/14/21 13:45:24 Desc Main
DEBTOR:           WALTER LEROY PEACOCK
                                   Document                      Page 3 of 6 Case Number: 20-00154 ELG

BANK RECONCILIATIONS
Month ending:                          May-21                              Acct #1            Acct #2         Acct #3         Acct #4

Name of Bank:                                                              SunTrust        United Bank

Last four digits of account                                                 8061                9659

Purpose of Acct (Personal or Business)                                     Business              DIP

Type of account (Checking or Savings)                                      Checking          Checking


Balance per Bank Statement                                             $       449.46               580.43

ADD: Deposits not credited (attach list)                                                               0.00

SUBTRACT: Outstanding check (attach list)

Other reconciling items (attach list)

Month end Balance (Must agree with books)                              $         84.22           -9,264.66          0.00              0.00

TOTAL OF ALL ACCOUNTS                                                                                                           -9,180.44

Note: Attach a copy of the bank statement and bank reconciliation for each account


AMOUNTS OWED TO OTHERS at the end of the Month (post petition)

- Personally (attach list stating who, amount, when due)

- Business (if applicable) (attach list)

TOTAL OWED POST PETITION                                                                               0.00


AMOUNTS OWED TO YOU at the end of the Month (both pre and post petition)


- Personally (attach list stating who, amount, when due)                                               0.00

- Business (if applicable) (attach list):Mlearning Tech                                         20,400.00

TOTAL AMOUNT OWED TO YOU                                                                        20,400.00

                                                                      NARRATIVE
Please provide a brief description of any significant business and legal actions taken by the debtor, its creditors, or the court
during the reporting period, any unusual or non-recurring transactions that are reported in the cash flow statement and any
significant changes in the financial condition of the debtor which have occurred subsequent to the report date.

Miscellaneous debt of $9500. Check presented to bank twice. Check did not clear due to insufficient funds.

Amount is included once in receipts and twice in expenses. Issue is being resolved.




                                                                                                                               Rev. 2012-06
(2) Total of all accounts should equal page 2, line 5 - Ending Cash Balance.                                                        PAGE 3
     Case 20-00154-ELG            Doc 75
                                      Filed 07/14/21 Entered 07/14/21 13:45:24 Desc Main
                                     Document      Page 4 of 6
DEBTOR:               WALTER LEROY PEACOCK                     CASE NO:       20-00154 ELG

                                      CASH RECEIPTS DETAIL (SEE NOTE A)
                                         For Period:         5/1/2021    to   5/31/2021

                                       (attach additional sheets as necessary)

        Debtor In Possession Account:                                    9002000154

        Date                       Payer                                Description            Amount




                  Total automatic credits for the month which identify source of deposit


                                                           Total Cash Receipts             $            0.00 (1)

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
                                                                                                Rev. 2012-06
(1) Total for all accounts should agree with total cash receipts listed on page 2.                PAGE 4
         Case 20-00154-ELG               Doc 75       Filed 07/14/21 Entered 07/14/21 13:45:24             Desc Main
                                                     Document      Page 5 of 6
DEBTOR:          WALTER LEROY PEACOCK                                              CASE NO: 20-00154 SMT

                         CASH DISBURSEMENTS DETAIL (SEE NOTE A)
                             For Period:05/1/2021 to 05/31/2021
                           (attach additional sheets as necessary)

       Debtor In Possession Account:

Date         Check No.    Payee                                Description (Purpose)                             Amount
 5/20/2021   ATM          Cash                                 Rental Property Expenses                            703.50
 5/20/2021   ATM          Cash                                 Rental Property Expenses                            303.50
 5/24/2021   ATM          Cash                                 Rental Property Expenses                            540.00
 5/24/2021   ATM          Cash                                 Rental Property Expenses                            300.00




             Total automatic debits for the month which identify who is paid

                                                               Total Cash Disbursements                          $1,847.00

(A) The term "cash" includes all forms of currency i.e., checks, cash, money orders, etc.
                                                                                                                  Rev 2012-06
(1) Total for all accounts should agree with total cash disbursements listed on page 2.                             PAGE 5
      Case 20-00154-ELG        Doc 75       Filed 07/14/21 Entered 07/14/21 13:45:24             Desc Main
                                           Document      Page 6 of 6

                           INCOME AND DISBURSEMENTS RECAP

Debtor:                    WALTER LEROY PEACOCK                  Case Number: 20-00154 ELG
Date Case was filed:       3/12/2020

           This form is to be used to record Monthly Operating Reports' Income and Disbursements filed to date.
           It serves as a running total of overall income, expenses and net income (or loss) for the case.

           Year: 2020                                            Year: 2021
              Income         Expenses       Net Inc/ (Loss)         Income         Expenses      Net Inc/ (Loss)


Jan                                                    -                 3,093           8,973           (5,879)


Feb                                                    -                 8,066          11,143           (3,076)


Mar               933.10        1,250.73          (317.63)              11,961          14,560           (2,599)


Apr            13,760.54        9,857.65         3,902.89                9,127           9,098                  28


May            14,870.90       10,519.62         4,351.28               18,567          28,412           (9,845)


Jun            15,848.85       13,222.16         2,626.69                                                   -


Jul            12,793.66       13,112.27          (318.61)                                                  -


Aug            11,689.28       15,391.53        (3,702.25)                                                  -


Sep            14,282.46       12,326.44         1,956.02                                                   -


Oct            12,437.43       17,716.67        (5,279.24)                                                  -


Nov             9,522.93        9,622.42           (99.49)                                                  -


Dec            20,522.64        7,398.41        13,124.23                                                   -




TOTAL         126,661.79     110,417.90         16,243.89               50,814          72,185         (21,372)

                                                                                                     Rev. 2012-06
                                                                                                       PAGE 6
